Exhibit 10.3

 

DUTY OF LOYALTY AGREEMENT

 

THIS DUTY OF LOYALTY AGREEMENT (this “Agreement”) is entered into as of the
Effective Date (as defined below), between Affinity Gaming, LLC, a Nevada
limited liability company (the “Company”), and Ferenc B. Szony, an individual
(the “Executive”).

 

Recitals

 

A.                                   The Company and its Affiliates are engaged
in a highly competitive business involving the ownership and operation of
casinos and slot route operations. Their success depends on their goodwill and
sound reputation in the marketplace.

 

B.                                     The Executive’s employment by Company
creates a relationship of confidence and trust between the Executive and the
Company.  The purpose of the restrictions contained in this Agreement is to
protect the goodwill, sound reputation and other legitimate business interests
of the Company and its Affiliates.

 

C.                                     The Company would not have entered into
the Executive Severance Agreement (as defined below) in the absence of such
restrictions.

 

Agreement

 

1.                                       Definitions.

 

(a)          “Affiliate” means the Company and any person, corporation, limited
liability company or other entity directly or indirectly under the common
control of, or controlling, the Company.  For the purposes of this definition,
“control” when used with respect to any person, corporation, limited liability
company or other entity means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

(b)         “Confidential Information” means any and all non-public, secret or
proprietary information and trade secrets, in whatever form, including, without
limitation, information that is written, electronically stored, orally
transmitted, or memorized, that is, in the Company’s opinion, of commercial
value to the Company or its Affiliates and that is created, discovered,
developed, or otherwise becomes known to the Company, or in which property
rights are held, assigned to, or otherwise acquired by or conveyed to the
Company or Affiliate, including, without limitation, any idea, knowledge,
know-how, process, system, method, technique, research and development,
technology, software, technical information, trade secret, trademark,
copyrighted material, reports, records, documentation, data, customer or
supplier lists, pricing lists or techniques, tax or financial information, and
business or marketing plans, strategies, or forecasts.  Confidential Information
does not include information that is or becomes generally known within the
gaming and slot route industry through

 

--------------------------------------------------------------------------------


 

no act or omission by the Executive or any other person that owes a duty of
confidentiality to the Company; provided, however, that the compilation,
manipulation or other exploitation of generally known information may constitute
Confidential Information.

 

(c)          “Effective Date” means the Effective Date of the Letter Agreement
to which this Agreement is attached.

 

(d)         “Intellectual Property” means all tangible and intangible
information, materials and intellectual property, including, without limitation,
ideas, concepts, designs, products, methods, computer programs and models
(whether in source code or object code), financial models, valuation models,
software manuals, compositions, prototypes, reports, inventions, drawings and/or
specifications developed, conceived, created or prepared by the Executive in the
course of his employment with the Company, which may pertain to the business,
products, or processes of the Company or its Affiliates, regardless of whether
developed, conceived, created or prepared by the Executive (i) at the request or
suggestion of the Company or otherwise, (ii) alone or in conjunction with others
or by others under the Executive’s supervision, and/or (iii) during regular
hours of work or otherwise, and regardless of whether or not patentable or
copyrightable, and all related papers, drawings, models, data and documents.

 

(e)          “Restricted Area” shall mean any area within a one hundred fifty
(150) mile radius of any location in which the Company or any of its Affiliates
are directly or indirectly engaged in the development, ownership, operation or
management of casinos or slot route operations or are actively pursuing any such
activities

 

(f)            “Restricted Period” means the Term, as defined in the Letter
Agreement, plus any period during which the Company is providing the
compensation set forth in the Severance Package under Section 4 of the Executive
Severance Agreement.

 

2.                                       Executive Severance Agreement. 
Simultaneous with the execution of this Agreement, and as a condition of the
Executive’s willingness to agree to the restrictions described herein, the
Company and the Executive are executing an Executive Severance Agreement that
provides certain protections to the Executive.

 

3.                                       Confidential Information and Other
Company Property.  The Executive shall not, during the course of his employment
with the Company or anytime thereafter, without prior written consent of the
Company, divulge, publish or otherwise disclose to any other person or entity
any Confidential Information regarding the Company or any of its Affiliates,
except in the course of carrying out the Executive’s responsibilities on behalf
of the Company (e.g., providing information to the Company’s attorneys,
accountants, bankers, etc.) or if required to do so pursuant to the order of a
court of competent jurisdiction or a summons, subpoena or order of any
governmental or administrative or regulatory agency or legislative body
(including any committee thereof).  The Executive agrees that upon termination
of his employment for any reason, or at such earlier time as

 

2

--------------------------------------------------------------------------------


 

the Company may request, the Executive shall forthwith return to the Company all
documents and other property in his possession belonging to the Company or any
of its Affiliates without retaining any copies of same.

 

4.                                       Intellectual Property.  All
Intellectual Property which the Executive makes, conceives, reduces to practice
or develops during his employment (in whole or in part, either alone or jointly
with others) shall be deemed “work made for hire” under all applicable laws,
which means that it shall be the sole property of the Company. If for any reason
any Intellectual Property is not considered “work made for hire,” the Executive
hereby assigns, conveys and transfers to the Company his entire right, title and
interest worldwide in and to the Intellectual Property, including all contract
and licensing rights and all claims with respect thereto.

 

5.                                       Non-Interference with Business
Relationships.  During the Restricted Period and for the period of twelve (12)
months immediately thereafter, the Executive will not directly or indirectly, as
a director, officer, employee, manager, owner, consultant, independent
contractor, advisor or otherwise, individually or in concert with others:

 

(a)          make any statements or perform any acts intended to interfere with,
reasonably likely to interfere with or having the effect of interfering with
(i) any interest of the Company or any of its Affiliates in their relationships
and dealings with existing or potential customers or clients, and (ii) any other
business interests, prospects or opportunities the Company or any of its
Affiliates may have;

 

(b)         make any statements or do any acts intended to cause, reasonably
likely to cause or having the effect of causing, any customers or clients of the
Company or any of its Affiliates to make use of the services of any business in
which the Executive has or expects to acquire any interest, is or expects to
become an employee, officer or director, or has received or expects to receive
any remuneration, if such statements or acts also would result or would likely
result in such customers or clients ceasing to do business, or reducing their
business, with the Company or any of its Affiliates;

 

(c)          engage in competition with, own any interest in, perform any
services for, participate in or be connected with any business or organization
which engages in competition with the Company or any of its Affiliates in the
Restricted Area; provided, however, that the provisions of this
Section 5(c) shall not prohibit the Executive’s ownership of not more than five
percent (5%) of the total shares of all classes of stock outstanding of any
publicly held company;

 

(d)         solicit any business from, or engage in any business with, any
customers or clients of the Company or any of its Affiliates with whom the
Executive had contact during, or of which the Executive had knowledge solely as
a result of, his employment with the Company; or

 

3

--------------------------------------------------------------------------------


 

(e)          request, induce, encourage or advise any customer or client of the
Company with whom the Executive had contact during the course of his employment
to withdraw, curtail or cancel its business with the Company or any of its
Affiliates.

 

Without limiting any of the foregoing, but for the avoidance of doubt and
consistent with this Section 5, the Executive shall not, without prior written
consent of the Company, individually or in concert with others, conceive of,
invest in, or consult or advise with respect to, any acquisition or potential
acquisition by any third parties of any assets of the Company.

 

6.                                       Non-Solicitation. During the Restricted
Period and for a period of twelve (12) months immediately thereafter, the
Executive shall not, directly or indirectly, as a director, officer, employee,
manager, owner, consultant, independent contractor, advisor or otherwise,
individually or in concert with others, engage in any of the following:

 

(a)          engage, employ, solicit for employment, or advise or recommend to
any other person that they engage, employ or solicit for employment, or carry on
any business with, any employee of the Company or any of its Affiliates;

 

(b)         retain or attempt to retain the services of any independent
contractor of the Company or any of its Affiliates if doing so also would
materially diminish the services being provided to the Company or Affiliate; or

 

(c)          solicit or encourage any employee of the Company or any of its
Affiliates to leave the employ of the Company or Affiliate, to do any act that
is disloyal to the Company or any of its Affiliates, is inconsistent with the
interests of the Company or any of its Affiliates or violates any provision of
this Agreement or any agreement such employee has with the Company or any
Affiliate, or to do any of the foregoing with respect to any independent
contractors of the Company or any of its Affiliates.

 

For purposes of the foregoing, an “employee of the Company or any of its
Affiliates” and an “independent contractor of the Company or any of its
Affiliate” shall include any person who was an employee or independent
contractor of or for the Company or any Affiliate at any time (i) within six
(6) months prior to the prohibited conduct, or (ii) during the six (6) month
period prior to the cessation of the Executive’s employment.

 

7.                                       Non-Disparagement.  During the course
of the Executive’s employment with the Company and thereafter, the Executive
shall not, directly or indirectly, individually or in concert with others,
engage in any conduct or make any statement that has, or is likely to have, the
effect of undermining or disparaging the Company or any  its Affiliates, or
their goodwill, products or business opportunities, or that has or is likely to
have the effect of undermining or disparaging the reputation of any officer,
director, agent, representative or employee, past or present, of the Company or
any Affiliate.

 

4

--------------------------------------------------------------------------------


 

8.                                       Remedies.

 

(a)          The Executive acknowledges and agrees that immediate and
irreparable harm, for which damages would be an inadequate remedy, would occur
in the event any of the provisions of this Agreement were violated. 
Accordingly, the Executive agrees that the Company shall be entitled to an
injunction to prevent breach of any such provisions and to enforce specifically
the terms and provisions thereof without the necessity of proving actual damages
or securing or posting any bond or providing prior notice, in addition to any
other remedy to which it may be entitled at law or equity.

 

(b)         Nothing in this Agreement is intended to waive or diminish any
rights the Company may have at law or in equity at any time to protect and
defend its legitimate property interests (including its business relationships
with third parties), the foregoing provisions being intended to be in addition
to and not in derogation or limitation of any other rights the Company may have
at law or equity.

 

(c)          Each party hereby irrevocably consents to the exclusive
jurisdiction and venue of the state courts of Clark County, Nevada, and the
United States district courts with jurisdiction in Nevada with respect to any
matter arising out of or relating to this Agreement.

 

9.                                       Reasonableness of Restrictions.  THE
EXECUTIVE REPRESENTS THAT HIS EXPERIENCE, CAPABILITIES AND CIRCUMSTANCES ARE
SUCH THAT THE RESTRICTIONS CONTAINED HEREIN WILL NOT PREVENT HIM FROM EARNING A
LIVELIHOOD.  THE EXECUTIVE FURTHER AGREES THAT THE LIMITATIONS SET FORTH IN THIS
AGREEMENT ARE REASONABLE IN DURATION, GEOGRAPHIC AREA (WHICH FOR PURPOSES OF
THIS AGREEMENT SHALL MEAN THE RESTRICTED AREA) AND SCOPE, AND ARE PROPERLY
REQUIRED FOR THE ADEQUATE PROTECTION OF THE BUSINESS OF THE COMPANY AND ITS
AFFILIATES.

 

10.                                 Miscellaneous.

 

(a)          Notices.  Any notice given to either party shall be in writing and
shall be deemed to have been given when delivered personally or sent by a
nationally recognized overnight carrier, duly addressed to the party concerned
at the address indicated below the signature lines of this Agreement or to such
address as a party may subsequently give notice.

 

(b)         Entire Agreement.  This Agreement contains the entire agreement
between the parties and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties relating to the subject matter set forth herein.

 

5

--------------------------------------------------------------------------------


 

(c)          Amendment or Waiver.  This Agreement cannot be changed, modified or
amended, nor may any of its provisions be waived, without the consent in writing
of both parties.  No waiver by either party at any time of any breach by the
other party of any condition or provision of this Agreement shall be deemed a
waiver of a similar or dissimilar condition or provision at the same or at any
prior or subsequent time.

 

(d)         Severability.  The provisions of this Agreement shall be construed
as a series of separate covenants, one for each city, county and state in the
Restricted Area.  The provisions of this Agreement shall be severable, and the
invalidity, illegality or unenforceability of any provision of this Agreement
shall not affect, impair or render unenforceable this Agreement or any other
provision hereof, all of which shall remain in full force and effect.  If any
provision of this Agreement is adjudicated by a court of competent jurisdiction
to be invalid, illegal or otherwise unenforceable, but such provision may be
made valid, legal and enforceable by a limitation or reduction of its scope, the
parties agree to abide by such limitation or reduction as may be necessary so
that said provision shall be enforceable to the fullest extent permitted by law.

 

(e)          Survival.  The respective rights and obligations of the parties
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

(f)            Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Nevada, disregarding any conflict of laws
principles that would otherwise provide for the application of the substantive
law of another jurisdiction.  BOTH PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY,
EXCEPT AS SUCH WAIVER IS PROHIBITED BY THE LAWS APPLICABLE TO THE SPECIFIC
ACTION OR PROCEEDING.

 

(g)         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

(h)         Acknowledgment.  The Executive acknowledges that he has been given a
reasonable period of time to review this Agreement before signing it and has had
an opportunity to secure counsel of his own choosing. By executing this
Agreement, the Executive certifies that he has fully read and completely
understands the terms, nature and effect of this Agreement.  The Executive
further acknowledges that he is executing this Agreement freely, knowingly and
voluntarily and that the Executive’s execution of this Agreement is not the
result of any fraud, duress, mistake, or undue influence whatsoever. In
executing this Agreement, the Executive has not relied on any inducements,
promises, or representations by the Company other than as stated in this
Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

THE “COMPANY”

 

THE “EXECUTIVE”

Affinity Gaming, LLC

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

/s/ Ferenc B. Szony

 

David D. Ross, Chief Executive Officer

 

Ferenc B. Szony

 

7

--------------------------------------------------------------------------------